This case is before us on appeal from final decree which brings up for consideration the entire record.
The suit was for cancellation of a contract for the sale of real estate to decree null and void certain mortgages and other recorded instruments relating to such real estate, to cancel the records thereof and to repossess the complainant of the real estate involved.
The defendants answered, praying affirmative relief, which answer was filed subject to demurrers. The demurrers were overruled.
From the final decree it appears that the Chancellor considered the bill of complaint as one to foreclose a vendor's lien on the property involved. Such decree would be warranted on the evidence if there existed a basis for it in the pleadings.
The pleadings fail to present the issue which is adjudicated by the decree.
The record discloses no other reversible error.
For the reasons stated, the decree is reversed and the cause remanded to the Circuit Court with directions that the same be returned to the rolls for further amendment of the pleadings, or additional pleadings, under such terms and conditions as may be awarded by the Chancellor. It is so ordered.
Reversed, with directions.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
  BROWN, J., concurs in the conclusion. *Page 390